Citation Nr: 1614503	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  12-15 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Luboch, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 2000 to February 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In February 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his tinnitus had an onset during service and has continued to be present.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).








REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

As the Board herein grants service connection for tinnitus, which represents a full grant of that benefit, no discussion of VA's duties to notify and assist is necessary.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


Contentions

The Veteran states that his ears first started ringing when he was in service, specifically when he was exposed to gunfire in weapons training, and have continued to ring since that time.

Facts & Analysis

The Veteran served in the United States Army from July 2000 to February 2001.  The Veteran's military occupational specialty (MOS) was as a Signal Support Systems Specialist.  See DD214.  The Veteran's service treatment records (STRs) reflect no complaint, finding, or diagnosis of tinnitus during service.  However, the Veteran was diagnosed to have bilateral tinnitus during an October 209 VA examination, and the Veteran has recounted that the ringing in his ears began in service and has continued since that time.  

The Board notes that the Veteran is competent to report the events that occurred during service, as well as the onset and nature of his tinnitus symptoms, because this requires only personal knowledge as it comes to him through his senses.  See e.g. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  During his February 2016 hearing, the Veteran testified that he began experiencing ringing in his ears after weapons training.  See February 2006 VA Hearing, pgs.3, 5.  He testified he experienced what sounded like feedback and did not know what tinnitus was.  Id. at 6.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and continuity of symptoms since service are credible, as nothing in the record directly contradicts it.  

The Board acknowledges the December 2009 VA negative nexus opinion concerning the etiology of the Veteran's tinnitus, however, the Board notes that the examiner appears to use the lack of a diagnosis or treatment of tinnitus during service in forming her opinion.  This does not account for the Veteran's reported history.  Accordingly, the Board finds the December 2009 opinion to be of little probative value. 

Additionally, medical opinions with respect to nexus are not necessarily needed in this instance, since a lay person is competent to diagnose tinnitus and describe its course.  Given the Veteran's competent and credible assertions of experiencing tinnitus in service,  continuing to experience tinnitus after service, and currently experiencing tinnitus, the record is sufficient to support a finding of service connection.  

Given the totality of the evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus are met.  


ORDER

Service connection for tinnitus is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


